In re Jules G. Albert, Jr., et al. applying for Writs of review, certiorari, mandamus and prohibition.
The petition of the relator in the above entitled and numbered case having been' duly considered,
It is ordered that a Writ of Certiorari" issue herein, directing the Honorable Frank V. Zaccaria, Judge of the Twenty-*885Fourth Judicial District Court for the Parish of Jefferson, to transmit to the Supreme Court of Louisiana, on or before the 18th day of November, 1968, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondents through their attorney shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
It is further ordered that, in the meantime and until the further orders of this court all proceedings against the relator in said 24th Judicial District Court shall be stayed and suspended.
Granted with stay order.